Citation Nr: 1825713	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-51 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to a medically unexplained chronic multi-symptom illness (MUCMI) from Persian Gulf service.


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1981 to November 1995, including service in the Southwest Asia Theater of operations during the Persian Gulf War.  The period of service from November 1992 to November 1995 was dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Sarcoidosis was not present until approximately eight years after service and is not related to service, including Persian Gulf service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

The Veteran seeks service connection for sarcoidosis, which he contends is related to service.  Specifically, he contends that he was exposed to a severe environment while in the Persian Gulf, which ultimately caused his condition. 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Currently diagnosed sarcoidosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more during the presumptive period prescribed by the Secretary, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C. § 101 (33); 38 C.F.R. § 3.3(i).

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.   

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7).

Facts & Analysis

Service treatment records are silent for any complaints, clinical treatment, or diagnoses pertinent to the claimed sarcoidosis. 

VA treatment records substantiate a current diagnosis of sarcoidosis.  The Veteran reported a 2003 diagnosis following a lung biopsy; records show he was treated with steroid therapy until approximately 2004.  A diagnosis was rendered in 2007 by a VA physician based on the Veteran's report, chest x-ray, and pulmonary function testing.  He was prescribed an inhaler to treat his symptoms, including shortness of breath.

The Veteran was awarded Social Security benefits based on sarcoidosis and other disabilities beginning March 2007.  Medical records used in connection with this award do not show the etiology of the condition. 

A chest x-ray conducted in November 2007 showed no changes since the previous study in September 2007, which showed no significant adenopathy and non-impressive interstitial pattern.  Swollen lymph nodes demonstrated in 2003 were not present on the November 2007 x-ray; however, increased interstitial markings were seen.  Ultimately, the examiner did not note any acute findings. 

Based on pulmonary function testing conducted in November 2007 and compared to that conducted in September 2007, the physician indicated there was mild improvement in flow but no change in gas transfer. 

In July 2010, VA ophthalmology indicated there was no evidence of ocular sarcoidosis based on an examination. 

A March 2011 treatment note indicated the Veteran experienced sarcoidosis with very mild restriction per flow-volume loop.  He reported symptomatic benefit from an inhaler; however, the physician noted that the type of medication was inappropriate treatment considering his other conditions (hypertension.) 

The Veteran was afforded a VA examination for sarcoidosis in April 2014 and reported a diagnosis of sarcoidosis in 2005 after a lung biopsy.  He described symptoms of shortness of breath, wheezing, tightness of the chest, and chest wall pain.  The examiner noted that the record does not contain any pathology or operative report from the lung biopsy and he had a normal chest x-ray in February 2011.  The examiner confirmed a diagnosis of sarcoidosis and noted that the Veteran's reported pattern of symptoms met the criteria for a diagnosable, chronic multi-symptom illness with a partially explained etiology.  The examiner opined that the diagnosis was less likely than not caused by or related to Gulf War environmental exposure and it was more likely related to genetic predisposition and immunogenic background. 

The Veteran underwent a VA Gulf War examination in July 2015 and he reported that his energy was "pretty good."  His condition was not managed or treated by a pulmonologist, but he was prescribed an inhaler by his VA doctor.  The examiner ultimately found that sarcoidosis is a genetic/hereditary condition and was not caused by, related to, or aggravated beyond its natural progression due to claimed chronic fatigue syndrome, military service, or environmental exposure during the Gulf War.  The examiner found no clinical correlation or nexus between sarcoidosis and the claimed chronic fatigue syndrome, as they are entirely separate, unrelated medical conditions. 

After a review of all of the evidence, the Board finds that there is no relationship between the post-service onset of sarcoidosis and an injury or disease in service. 

The Veteran asserts that sarcoidosis is related to exposure to environmental contaminants during his Gulf War service.  However, there is no presumption related to sarcoidosis based on Gulf War service.  Sarcoidosis is a known clinical diagnosis.  The most probative evidence of record does not show a link between the post-service onset of sarcoidosis and the Veteran's military service. 

Further, sarcoidosis did not manifest to a compensable degree within one year of service separation.  Instead, the Veteran has reported that he was first diagnosis in 2003, approximately 8 years after service separation and VA treatment records indicate he began receiving treatment in 2007.  Because a compensable rating for sarcoidosis contemplates pulmonary symptoms requiring low dose or intermittent corticosteroid treatment, the Board finds that sarcoidosis did not manifest to a compensable degree within one year of service separation to warrant the presumption of service connection.  See 38 C.F.R. § 4.100, Diagnostic Code 6846 (2017).

The weight of the evidence shows that symptoms of sarcoidosis were not chronic in service and continuous since service separation.  The Veteran denied having allergies, asthma, and shortness of breath in several Reports of Medical History dated December 1992 and November 1993, and no pulmonary complaints were noted on physical examinations in May 1988 and January 1992.  The Veteran reported that most of his symptoms began in or around 2003, including fatigue and shortness of breath.  The record shows that the Veteran first sought VA treatment for his pulmonary complaints in 2007.  For these reasons, the Board finds that symptoms related to sarcoidosis were not chronic in service and continuous since service separation.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Shinseki, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as sarcoidosis to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part.  Jandreau, at 1377.  Such an opinion requires specialized knowledge and training and is not capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed sarcoidosis and service.

In sum, the Board finds that the Veteran's sarcoidosis is not caused by an event, injury, or disease in service.  Therefore, the Board concludes that service connection for sarcoidosis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for sarcoidosis is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


